Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-9 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Aziz et al (US 5,640,270) teaches an inner surface inspection apparatus comprising: an image-capturing unit; a lens-barrel attached in front of the image-capturing unit, the lens-barrel containing an optical system and a light source. 
However, Aziz does not teach “a beam splitter that reflects an illumination light from the light source unit in a direction parallel to an optical axis of the optical system; an insert unit of a cylindrical shape attached to a leading end of the lens-barrel, the insert unit adapted to be inserted into the hole of the inspection object; a mirror disposed in the insert unit in such a manner that a reflecting surface of the mirror is inclined relative to the optical axis of the optical system; and a linear motion mechanism configured to move the mirror in parallel to the optical axis” as to claim(s) 1. 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 25, 2022